Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 1 of 6 PageID #: 227




                         Exhibit A
Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 2 of 6 PageID #: 228
Adina’s Jewels, Inc. v. Shashi, Inc., Slip Copy (2020)
2020 WL 950752



                  2020 WL 950752                                                          Background
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.                The following facts derive from Adina’s state court
                                                                 complaint, ECF No. 1-1 (hereinafter, “Comp.”), and are
           ADINA’S JEWELS, INC., Plaintiff,                      assumed true for the purpose of resolving the pending
                        v.                                       motions. See, e.g., Scottsdale Insurance Company v.
              SHASHI, INC., Defendant.                           Acceptance Indemnity Insurance Co., 19 Civ. 7294, 2019
                                                                 WL 6498316, at *1 (S.D.N.Y. Dec. 3, 2019); In re Standard
                     19 Civ. 8511 (AKH)                          & Poor’s Rating Agency Litigation, 23 F.Supp.3d 378, 385
                              |                                  (S.D.N.Y. 2014).
                     Signed 02/27/2020

Attorneys and Law Firms                                             A. The parties
                                                                 Adina is a corporation based in New York and organized
Harlan Mitchell Lazarus, Yvette Janelle Sutton, Lazarus &
                                                                 under New York law. Comp. at ¶ 2. Adina designs and sells
Lazarus, P.C., New York, NY, for Plaintiff.
                                                                 jewelry to wholesale, retail, and online customers. Id. at ¶ 4.
Vanessa C. Hew, Duane Morris, LLP, New York, NY, for             Throughout its complaint, Adina alleges that its jewelry is
Defendant.                                                       high in its quality, distinctive in its appearance, and popular
                                                                 among elite clientele. See, e.g., id. at ¶ 5 (the “jewelry is
                                                                 distinctive and signifies to members of the consuming public”
                                                                 that it is of “the highest standard of quality”); ¶ 9 (noting that
     ORDER GRANTING MOTION TO DISMISS
                                                                 Adina jewelry “has been seen on ... celebrities such as Ariana
      AND DENYING MOTION TO REMAND
                                                                 Grande,” known for, among other iconic contributions to the
ALVIN K. HELLERSTEIN, U.S.D.J.:                                  musical discourse, “Thank U, Next”).

 *1 This matter arises out of a dispute between two jewelry      Shashi is, similarly, a corporation based in New York and
merchants—Adina’s Jewels, Inc. (“Adina”) and Shashi, Inc.        organized under New York law. Id. at ¶ 3. Like Adina, Shashi
(“Shashi”). Adina first filed a complaint in New York state      is a jewelry wholesaler and retailer. Id. at ¶ 13.
court, alleging that Shashi had ordered jewelry from Adina’s
website, and then used this merchandise to create “knock
offs” of Adina’s jewelry, which Shashi offered for sale to          B. The alleged unlawful conduct
its own customers. Adina’s complaint includes three state-       The gravamen of Adina’s complaint is that Shashi ordered
law causes of action: (1) unfair competition; (2) unjust         a large quantity of Adina jewelry, used the jewelry to copy
enrichment; and (3) violation of N.Y. Gen. Business Law          Adina’s designs, and, to this day, offers to Shashi’s own
(“GBL”) § 349. ECF No. 1-1. Shashi timely filed a notice of      customers the “knock off” jewelry. See id. at ¶ 14 (Shashi
removal pursuant to 28 U.S.C. § 1441, arguing that removal       “copies ... and intentionally, ‘knocks off’ and misappropriates
is proper because Adina’s complaint, although technically        both exact copies of and the look [and feel] ... of Adina’s
framed in terms of state causes of action, in fact sounds in     jewelry”); ¶ 17 (Shashi “surreptitiously ordered thousands
copyright infringement, see 17 U.S.C. §§ 101 et seq., thus       of dollars worth of jewelry from Adina[ ]”); ¶ 24 (Shashi
triggering exclusive federal-question jurisdiction under 28      “is ... offering on its website, jewelry the same or substantially
U.S.C. §§ 1331 and 1338(a). Now before the Court are (1) a       similar to the inventory ordered from Adina’s, and is offering
motion by Adina to remand the case back to state court, and      for sale ... virtual exact knock offs”).
(2) a motion by Shashi to dismiss the complaint for failure
to state a claim and due to “complete preemption.” For the
                                                                   C. Procedural history
reasons that follow, Shashi’s motion to dismiss is granted and
                                                                  *2 Adina filed its complaint in the Supreme Court of New
Adina’s motion to remand is denied.
                                                                 York County, Case No. 654454/2019, on August 5, 2019. As
                                                                 noted supra, the complaint asserts three state-law causes of
                                                                 action: (1) unfair competition; (2) unjust enrichment; and (3)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 3 of 6 PageID #: 229
Adina’s Jewels, Inc. v. Shashi, Inc., Slip Copy (2020)
2020 WL 950752

deceptive business acts in violation of GBL § 349. Shashi             within the subject matter of copyright,’ ” and “ ‘(ii) the right ...
was served on August 13, see ECF No. 1-2, and timely filed            asserted is equivalent to any of the exclusive rights within
a notice of removal on September 12, see ECF No. 1. On                the general scope of copyright.’ ” Mourabit, 393 F.Supp.3d at
October 3, Shashi moved to dismiss the complaint pursuant             359 (quoting Forrest Park Pictures v. Univ. Tel. Network, Inc.,
to Federal Rule of Civil Procedure 12(b)(6). See ECF No. 15.          683 F.3d 424, 429 (2d Cir. 2012)) (alterations omitted). The
On December 5, Adina filed a motion opposing dismissal and            first criterion is known as the “subject matter requirement”;
seeking a remand to state court. See ECF No. 19. The dueling          the second, the “general scope requirement.” Id. The subject-
motions became fully briefed on February 18, 2020.                    matter prong is satisfied “if the claim applies to a work
                                                                      of authorship fixed in a tangible medium of expression
                                                                      and falling within the ambit of one of the categories of
                                                                      copyrightable works.” Briarpatch, 373 F.3d at 305. The
                           Discussion
                                                                      general-scope prong is satisfied “when the state-created right
  A. Federal jurisdiction and preemption                              may be abridged by an act that would, by itself, infringe one
                                                                      of the exclusive rights provided by federal copyright law.”
                                                                      Id. In other words, “the state law claim must involve an
                       1. Legal principles
                                                                      act of reproduction, adaptation, performance, distribution or
Under section 1338(a) of Title 28, federal district courts have       display.” Id.
“original and exclusive jurisdiction over civil actions ‘arising
under’ any Congressional act relating to patents, plant variety        *3 Last, “the state law claim must not include any
                                                                      extra elements that make it qualitatively different from a
protection, copyrights, and trademarks.” Briarpatch Ltd. L.P.
                                                                      copyright infringement claim.” Id. The Second Circuit takes
v. Phoenix Pictures, Inc., 373 F.3d 296, 303 (2d Cir. 2004)
                                                                      “a restrictive view of what extra elements transform an
(emphasis added). 1 For “an action to arise under one of
                                                                      otherwise equivalent claim into one that is qualitatively
these acts, the ... complaint must establish either that the act
                                                                      different from a copyright infringement claim.” Id. at 306; see
creates the cause of action or that the plaintiff’s right to relief
                                                                      id. (“Awareness or intent, for instance, are not extra elements
necessarily depends on resolution of a substantial question of
                                                                      that make a state law claim qualitatively different.”); Nat.
law under the act.” Id. at 303-04. When a plaintiff has not
                                                                      Basketball Ass'n v. Motorola, Inc., 105 F.3d 841, 851 (2d Cir.
“expressly pleaded copyright violations anywhere in the[ ]
                                                                      1997) (“The ‘extra element’ test should not be applied so as to
complaint,” courts must proceed to consider whether the state
                                                                      allow state claims to survive preemption easily.”). If a court
law causes of action are nonetheless “preempted” by federal
                                                                      finds a state law claim to be completely preempted, it “must
law. See id. at 304.
                                                                      then dismiss the claim for failing to state a cause of action.”
                                                                      Briarpatch, 373 F.3d at 306.
Although “[p]reemption does not necessarily confer
jurisdiction, since it is generally a defense to plaintiff’s suit
and, as such, [ ] does not appear on the face of well-pleaded
complaint,” the doctrine of “complete preemption” is a well-                                    2. Application
worn exception to this rule. See id. (citing Caterpillar Inc.
                                                                      Shashi argues that Adina’s unfair competition and unjust
v. Williams, 482 U.S. 386, 393 (1987)). Under the complete-
                                                                      enrichment claims are completely preempted by the
preemption doctrine, “ ‘certain federal statutes are construed
                                                                      Copyright Act. I agree. For the reasons set forth infra, both
to have such extraordinary preemptive force that state-law
                                                                      claims comfortably satisfy the prerequisites for complete
claims coming within the scope of the federal statute are
                                                                      preemption.
transformed, for jurisdictional purposes, into federal claims
—i.e., completely preempted.’ ” Mourabit v. Klein, 393
F.Supp.3d 353, 359 (S.D.N.Y. 2019) (quoting Sullivan v.
American Airlines, Inc., 424 F.3d 267, 272 (2d Cir. 2005)).                                 i. Unfair competition
“The Second Circuit has held that the Copyright Act is one
such statute.” Id.                                                    Adina’s unfair competition claim is: Shashi is offering, “on
                                                                      its own website,” “jewelry” that is “substantially similar” to,
The Copyright Act, 17 U.S.C. §§ 101 et seq., “completely              or a “virtual exact knock off[ ] of,” Adina’s. Comp. at ¶ 24.
preempts a state law claim if ‘(i) the work at issue comes            Adina does not—and indeed, cannot—dispute that the subject


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 4 of 6 PageID #: 230
Adina’s Jewels, Inc. v. Shashi, Inc., Slip Copy (2020)
2020 WL 950752

matter requirement is met in this case. Jewelry falls within      replicates plaintiff’s expressions contains no extra element
the purview of the Act, as has been held by other courts in       and is therefore preempted.”) (quotations omitted) (collecting
this district. See, e.g., Wolstenholme v. Hirst, 271 F.Supp.3d    cases).
625, 642 (S.D.N.Y. 2017) (“Jewelry is subject to copyright
protection.”); Ronald Litoff, Ltd. v. American Express Co.,        *4 Nor does the fact that Adina alleges that Shashi copied
621 F.Supp. 981, 984 (S.D.N.Y. 1985) (“There is no doubt          its jewelry in a “deceptive” manner, see Pl. Reply Mem.,
that artistic jewelry is copyrightable.”).                        ECF No. 25, at 5, meaningfully change the picture. Shashi’s
                                                                  purported bad faith in copying does not alter the reality that
As to the general scope requirement, the Copyright Act            the harm in this case stems wholly from the alleged copying.
preempts unfair competition claims “grounded solely in the        See Briarpatch, 373 F.3d at 306 (“Awareness or intent ... are
copying of a plaintiff’s protected expression.” Mourabit,         not extra elements that make a state law claim qualitatively
393 F.Supp.3d at 362 (quotations omitted). “ ‘Courts              different.”); Eyal, 784 F.Supp.2d at 447 (“As pleaded ... Eyal
in this Circuit have consistently held that claims for            has simply attempted to dress up its claim that Jewelex has
misappropriation of rights within the scope of copyright          copied its design.”); id. (“In order to avoid preemption, that
brought under New York unfair competition law are                 which is claimed to be unfair competition must be something
preempted.’ ” Id. (quoting Am. Movie Classics Co. v. Turner       different from copying, or the fruits of copying, or the intent
Entm't Co., 922 F.Supp. 926, 933 (S.D.N.Y. 1996)). As such,       or bad faith that can be inferred from the act of copying.”).
a “ ‘claim that a defendant has reproduced the plaintiff’s work   Adina’s unfair competition claim is, for all these reasons,
and sold it under the defendant’s name ... is preempted by        preempted, subject to this Court’s jurisdiction, and dismissed.
the Copyright Act.’ ” Id. (quoting Am. Movie Classics, 922
F.Supp. at 934).
                                                                                      ii. Unjust enrichment
Here, Adina alleges that Shashi is “copying and knocking
off Adina’s highly stylized jewelry products” without             So too is Adina’s unjust enrichment claim preempted. Unjust
permission. Comp. ¶ 28. Under Adina’s theory of this              enrichment under New York law requires showing that
case, the acts of copying and unauthorized use trigger            “(1) defendant was enriched, (2) at plaintiff’s expense, and
Shashi’s liability. This neatly falls within the bounds of the    (3) equity and good conscience militate against permitting
infringement protection offered by § 106 of the Copyright         defendant to retain what plaintiff is seeking to recover.”
Act.                                                              Briarpatch, 373 F.Supp.3d at 306. As courts in this district
                                                                  have observed, “The overwhelming majority of courts in
That Adina alleges in passing that Shashi’s copying has           this circuit have held that an unjust enrichment claim based
damaged Adina’s “trademark” and caused “confusion” in the         upon the copying of subject matter within the scope of the
general public, see id. at ¶¶ 30, 34—claims that in different     Copyright Act is preempted.” Mourabit, 393 F.Supp.3d at 361
circumstances might state a claim of trademark infringement       (quotations omitted) (collecting cases).
beyond the scope of the Copyright Act’s preemptive force,
see, e.g., Transcience Corp. v. Big Time Toys, LLC, 50            The crux of Adina’s thinly pleaded unjust enrichment claim is
F.Supp.3d 441, 454 (S.D.N.Y. 2014)—the alleged confusion          that Shashi has been enriched by selling jewelry that is either
here “arises only from [the] alleged copying,” Eyal, 784          identical or nearly identical to jewelry designed by Adina.
F.Supp.2d at 447. Adina’s unfair competition claim is bereft      Comp. at ¶¶ 18-25, 38. This claim “falls squarely within the
of all the requisite markers of a trademark infringement          ambit of [17 U.S.C.] § 106 of the Copyright Act, because it is
claim. For instance, Adina does not claim that Shashi is          simply alleging harms arising from ... alleged copying,” Eyal
selling knock off jewelry and representing it as Adina’s. See     R.D. Corp. v. Jewelex New York Ltd., 784 F.Supp.2d 441, 448
Am. Movie Classics, 922 F.Supp. at 934 (“A claim that a           (S.D.N.Y. 2011); see Mourabit, 393 F.Supp.3d at 393. Adina’s
defendant has reproduced the plaintiff’s work and sold it         unjust enrichment claim is therefore dismissed.
under the defendant’s name—even if denominated ‘passing
off’ by the plaintiff—is preempted by the Copyright Act.”);
Shepard v. European Pressphoto Ag., 291 F.Supp.3d 465, 476
                                                                                          iii. GBL § 349
(S.D.N.Y. 2017) (“It is well-settled that a claim for reverse
passing off predicated on the theory that defendant’s product



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 5 of 6 PageID #: 231
Adina’s Jewels, Inc. v. Shashi, Inc., Slip Copy (2020)
2020 WL 950752

                                                                    The Second Circuit, for its part, has squarely held that the
Finally, Adina’s claim under GBL § 349 2 is preempted.
                                                                    complete preemption doctrine extends to the Copyright Act,
While in some cases, “rights asserted in a GBL § 349
                                                                    see Briarpatch, 373 F.3d at 305, and this holding has been
claim ... may not be preempted,” We Shall Overcome Found.
                                                                    routinely applied to cases like this one, see supra. 5 While
v. Richmond Org., Inc. (TRO Inc.), 221 F.Supp.3d 396,
                                                                    Adina, having newly discovered Briarpatch and its progeny,
412 (S.D.N.Y. 2016), preemption is the fate of GBL §
                                                                    contends in its reply briefing that unjust enrichment and unfair
349 claims that, as here, target alleged harm arising out
                                                                    competition possess elements that qualitatively differentiate
of a defendant’s copying of the plaintiff’s copyrightable
                                                                    those claims from infringement, these arguments lack merit
material, see, e.g., id.; Eyal, 784 F.Supp.2d at 449-50; cf.
                                                                    for the reasons already discussed, supra.
Mourabit, 393 F.Supp.3d at 362. Adina seeks refuge in In
re Houbigant Inc., 914 F.Supp. 964, 983 (S.D.N.Y. 1995),
but that dispute involved allegations of false advertising of          B. Plaintiff’s request for fees and costs
counterfeit goods—allegations wholly absent here 3 —and, as         Adina asks that this Court award it “attorneys’ fees and
such, only bolsters the Court’s finding of preemption.              costs incurred as a result of Shashi’s improper removal.” PL
                                                                    Mem., ECF No. 20, at 2. In light of my ruling that Shashi’s
Even if Adina’s GBL § 349 claim were not preempted (which           removal was proper, I deny Adina’s request for fees and costs.
it is), it would fail to adequately state a claim for relief.       See, e.g., Martin v. Franklin Cap. Corp., 546 U.S. 132, 141
Adina’s core contention is that Shashi should be held liable        (2005) (“Absent unusual circumstances, courts may award
for selling jewelry that is identical to Adina’s, but “disputes     attorneys’ fees under [28 U.S.C.] § 1447(c) only where the
between competitors where the core of the claim is harm to          removing party lacked an objectively reasonable basis for
another business as opposed to consumers ... constitute[s a]        seeking removal.”).
situation[ ] which courts have found to reflect a public harm
that is too insubstantial to satisfy the pleading requirements of
§ 349,” Gucci America, Inc. v. Duty Free Apparel, Ltd., 277
                                                                                             Conclusion
F.Supp.2d 269, 273 (S.D.N.Y. 2003) (collecting cases).
                                                                    Shashi’s motion to dismiss is granted and Adina’s motion for
                                                                    remand is denied. The Clerk is directed to terminate the open
                     3. Adina’s arguments                           motions, ECF Nos. 15, 19, and mark the case closed.

 *5 The foregoing arguments dispose of all but one                  It is possible that Adina may have a non-preempted basis to
of Adina’s contentions. In its opening brief opposing               state a cause of action under New York law, e.g., an action
preemption, Adina offers a healthy portion of bluster, 4 but        based, not on copying or deception based on nothing more
fails to cite or apply the relevant case law. Instead, Adina        than copying, but on deception based on other facts. Today’s
urges that the Supreme Court has “only found three statutes to      ruling is not intended to foreclose the possibility of such a
have the requisite extraordinary preemptive force to support        pleading in the New York Supreme Court.
complete preemption,” none of which are the Copyright Act.
Thus, Adina continues, “this Action cannot be removed.”             SO ORDERED.
PL Mem., ECF No. 20, at 3. This argument rests on the
incorrect premise that this Court is only bound to follow the
                                                                    All Citations
Supreme Court. As it happens, we are also obligated to follow
the rulings of another familiar body: The Second Circuit.           Slip Copy, 2020 WL 950752


Footnotes
1       As the Second Circuit has explained, “States originally exercised concurrent power over copyright as long as their
        laws did not conflict with federal statutory protections. The Copyright Act of 1976 ended this unwieldy arrangement by
        implementing a uniform system of copyright protection.” Barclays Capital Inc. v. Theflyonthewall.com, Inc., 650 F.3d 876,
        909 (2d Cir. 2011) (Raggi, J., concurring) (citations and quotation marks omitted).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 1:19-cv-07279-MKB-VMS Document 20-1 Filed 03/16/20 Page 6 of 6 PageID #: 232
Adina’s Jewels, Inc. v. Shashi, Inc., Slip Copy (2020)
2020 WL 950752

2      To assert a claim under GBL § 349, “a plaintiff must allege that a defendant has engaged in (1) consumer-oriented
       conduct that is (2) materially misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive act or
       practice.” Mourabit, 393 F.Supp.3d at 362 (quotation marks omitted).
3      True, the Complaint conclusorily states that Shashi’s sales are “causing confusion ... as to the origin of [their] jewelry,”
       but the Complaint does not anywhere accuse Shashi of passing of its own goods as Adina’s. Precisely the opposite:
       Adina’s accuses Shashi of selling the jewelry on Shashi’s own website.
4      See, e.g., Pl. Mem., ECF No. 20, at 2 (“[T]he case for remand is irrefutable”), 4 n.1 (“In a dishonest attempt to mislead the
       Court, Shashi labels Adina’s claims as ‘sounding in copyright infringement’ ”), 4 n.1 (“To achieve the impossible, Shashi
       distorts a [sic] the holding ...”), 20 (“Shashi’s allegations here are ... deceptive”).
5      Shashi discussed Briarpatch and subsequent doctrine applying Briarpatch’s holding at length in its brief arguing in favor
       of preemption (which brief of course predated Adina’s reply). See Def. Mem., ECF No. 16, at 3-9.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
